DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  September 15, 2022 has been entered.
 
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Referring to claim 1, the term “one direction” lacks antecedent basis. Please clarify along one direction of what such as the flexible circuit board.
The limitation “wherein at least one of the auxiliary welding portions is arranged between an adjacent effective welding portions” lacks antecedent basis. Please clarify “at least one of the auxiliary welding portions” as “ the at least one of the auxiliary welding portions” and “an adjacent effective welding portions” as “adjacent effective welding portions of the plurality of effective welding portions”.
A term “the signal trace” in the limitation “wherein the plurality of effective welding portions are electrically connected to the signal trace” lacks antecedent basis. It appears to be “a signal trace” when introduced first time.
  Appropriate correction is required.

Referring to claim 5, the limitation “wherein each fixing portion is provided with one auxiliary welding portion and two effective welding portions respectively located at two sides of the one auxiliary welding portion” is unclear or indefinite.
Terms “one auxiliary welding portion” and “two effective welding portions” needs to clarify as “one auxiliary welding portion of the at least one auxiliary welding portion” and “two effective welding portions of the plurality of effective welding portions” because the claim do not mention that one auxiliary welding portion is part of the at least one auxiliary welding portion or different from the at least one auxiliary welding portion.
two effective welding portions is part of the at least one auxiliary welding portion or different from the at least one auxiliary welding portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(2)/102(a)(1) as being anticipated by Robinson et al. (US5313128).

Referring to claim 1, Robinson discloses a flexible circuit board (100, figure 1) for being fixed to a light bar to provide a signal for the light bar (defines intended use, therefore, do not get patentable weight), the flexible circuit board comprising: 
Plurality of effective welding portion (130,140, 150,160) configured to be fixed to a corresponding effective pad on the light bar and to transmit a signal loaded by itself to the corresponding effective pad (defines intended use, therefore, do not get patentable weight); and 
at least one auxiliary welding portion (170) configured to be fixed to a corresponding auxiliary pad on the light bar to enhance firm fixing between the flexible circuit board and the light bar (defines intended use, therefore, do not get patentable weight);
wherein the at least one effective welding portion and the at least one auxiliary welding portion are spaced from each other (see figure 1);
the plurality of effective welding portions (130,140, 150,160) and the at least one auxiliary welding portion (170) are arranged at intervals along one direction, 
wherein at least one of the auxiliary welding portions (170) is arranged between an adjacent effective welding portions (adjacent 130 and 140), and 
wherein the plurality of effective welding portions are electrically connected to the signal trace (130 and 140 are connected to a signal conductive path starting at 120 used for as control circuitry; see specification mentions “Circuit 100 is shown with four electrical paths, each starting at contacts 120, 190, 200, and 210”), and the at least one auxiliary welding portion is not electrically connected to the signal trace (140 is not connected to the conductive path connected to 120).

Referring to claim 2, Robinson discloses the flexible circuit board according to claim 1, further comprising: 
a circuit body (body at 190); 
at least one lead portion leading out of the circuit body (a lead portion out leading out of 190); and 
at least one fixing portion disposed in one-to-one correspondence with the at least one lead portion (a fixing portion at  correspondence with the  lead portion), wherein each fixing portion is connected to an end of a corresponding lead portion (see figure. 2), the plurality of effective welding portion and the at least one auxiliary welding portion are both disposed on each of the at least one fixing portion (one of 130-160; and the 170).

Referring to claim 4, Robinson discloses  the flexible circuit board according to claim 2, wherein on each fixing portion, a distance between an auxiliary welding portion of the atleast one auxiliary welding portion furthest from the end of the corresponding lead portion and the end of the corresponding lead portion is marked as L1 (L1 as a distance between 170 and end of lead portion)
a distance between an effective welding portion closest to the end of the corresponding lead portion and the end of the corresponding lead portion is marked as L2; where L2 is greater than L1 (L2 as a distance between 130 or 150  and end of lead portion, wherein L2 greater than L1).

Referring to claim 5, Robinson discloses  the flexible circuit board according to claim 2, wherein each fixing portion is provided with one auxiliary welding portion and two effective welding portions respectively located at two sides of the one auxiliary welding portion. L1 (fixing portion having 130 and 140 at two sides of 170).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson.
Referring to claim 3, Robinson discloses the flexible circuit board according to claim 2, but fail to discloses the atleast one lead portion has a plurality of lead portions (see plural lead portion in figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of lead portions in order to connect multiple electronic devices to the circuit board for electrical communication at different pad location, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Alternatively, the examiner makes an official notice that a fixable circuit with a plurality of lead portions are known and old to make single electrical device at one end of circuit board to connect to multiple components at other end of the board.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Koshimizu (US20210059046, hereinafter Koshimizu).

Referring to claim 6, Robinson discloses the flexible circuit board according to claim 2, but fails to disclose wherein a length of the auxiliary welding portion in a length direction of the fixing portion is greater than a width of the lead portion in the length direction of the fixing portion.
Koshimizu discloses wherein a length of the auxiliary welding portion in a length direction of the fixing portion is greater than a width of the lead portion in the length direction of the fixing portion (a length of 62 in a length direction of fixing portion at 62 is greater than a width of the lead portion at 702 in the length direction of the fixing portion at 62  ).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have  the auxiliary welding portion as taught by Koshimizu because this type of arrangements increases contact surface of board with other component either  to increase attachment  portion between board and electronic component to increase bonding, support, and reliability between two components.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Aoki et al. (US6118666).
Referring to claim 7, Robinson discloses the flexible circuit board according to claim 2, but fails to disclose at least one pressing member that is overlapped with the at least one fixing portion in one-to-one correspondence to press a corresponding fixing portion.
Aoki discloses at least one pressing member that is overlapped with the at least one fixing portion in one-to-one correspondence to press a corresponding fixing portion (13 overlap with pad disposed portion 44 in figure 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the flexible circuit board of Robinson to have a pressing member as aught by Aoki Because Akoi states, “The first array of projections 13m consists of four hemispherical projections aligned longitudinally with respect to the array of lands 52. The four projections are formed to correspond to the four lands of the array of lands 52. Therefore, when the flexible PWBs 30 and 40 are held between the holding member 20 and the rectangular plate 13, each land of the array of lands 52 is raised towards the corresponding land of the array of lands 31 by a corresponding projection of the array of projections 13m, which makes a sure electrical contact between the array of lands 31 and the array of lands 52”.

Referring to claim 8,Robinson in view of Akoi disclose the flexible circuit board according to claim 7, wherein the pressing member includes a protrusion configured to press the auxiliary welding portion (13m  or 13n of 13 in figure 11 of Akoi intended to use as press the pad of 52 or 72).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are persuasive because the new modified rejection of Robinson reads on the claimed subject matter as mentioned in the rejection of claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20190348357 discloses in figure 2 that the plurality of effective welding portions (121,122,124) and the at least one auxiliary welding portion (123) are arranged at intervals along one direction, 
wherein at least one of the auxiliary welding portions (123) is arranged between adjacent effective welding portions (adjacent 122 and 124), and 
wherein the plurality of effective welding portions are electrically connected to the signal trace (130 and 140 are connected to a signal conductive path starting at 120 used for as control circuitry; see specification mentions “Circuit 100 is shown with four electrical paths, each starting at contacts 120, 190, 200, and 210”), and the at least one auxiliary welding portion is not electrically connected to the signal trace

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847